Grant, J.
(after stating the facts). 1. No fraud or mistake is claimed in making the contract. Its terms are explicit. It contains no ambiguity. Parol evidence of the conversations and negotiations prior thereto was therefore inadmissible, and should have been excluded.
*5052. The term “re-employment,” used in the contract, means the same service in which he had formerly been employed, namely, that of a “spare brakeman,” — liable to be laid off when no brakeman was needed, and to be re-employed when one was. Phares v. Railway Co., 20 Ind. App. 54 (50 N. E. 306). The fact that he had been employed regularly for three or four months, either on passenger or freight trains, did not constitute him a regular brakeman. His services were discontinued because they were not needed. Such discontinuance is expressly provided for in the contract. If, therefore, he was permanently discharged, it was by the act of the train-master in not writing a letter as he promised to. It is, however, unnecessary to determine this question.
3. The first judgment in this case was reversed because we held that the contract was not one for life, and that the trial court therefore erred in admitting the mortality tables. 125 Mich. 252 (84 N. W. 314). The other questions now presented were not then determined. The main question now is, Is this contract one for the violation of which future damages can be recovered ? What basis is there for the determination of such damages ? If there be no basis, the judgment cannot stand. Upon the first trial the case was submitted to the jury upon the theory of a life contract. The mortality tables then furnished some basis for the determination of the damages, which the jury fixed at $1,950. Upon the second trial, with this basis eliminated, and the jury instructed that it was not a life contract, they have increased the former verdict by nearly $700, and found the damages even to the odd cents. Plaintiff did not bind himself to remain in the employ of the defendant for a day. He could leave at any time without violating his contract. Defendant could discharge him at any time by saying to him, “Your services and conduct are not satisfactory.” His employment was not to be continuous, but was liable to interruption if a brakeman was not needed. During the time of the interruption he was not entitled to pay. In order to reach a verdict, *506it was necessary for the jury to fix the time when the contract would be terminated. That being fixed, and his age and monthly wage being found, the present value of his services could be determined. The jury must then determine the time of the interruption, and the difference between the two amounts would be the amount of the judgment. Upon no other theory can the verdict be sustained. But the record contains no evidence upon these points, and, in the very nature of things, none could be produced. There is no foundation for even a guess by a jury upon either question of fact, because either could terminate the contract at will, and it was equally impossible to tell how much of the time he would be employed. The jury were turned loose into a field of pure speculation and conjecture, without any practical or tangible basis upon which to assess damages. Under such circumstances, none can be assessed. Pulliam v. Schimpf, 109 Ala. 179 (19 South. 428); Bolles v. Sachs, 37 Minn. 315 (33 N. W. 862); East Line, etc., R. Co. v. Scott, 72 Tex. 70 (10 S. W. 99, 13 Am. St. Rep. 758, 38 Am. & Eng. R. Cas. 21); Louisville, etc., R. Co. v. Offutt, 99 Ky. 427 (36 S. W. 181, 59 Am. St. Rep. 467). No such question was presented in Brighton v. Railway Co., 103 Mich. 420 (61 N. W. 550), where the contract was for lifp. If the plaintiff was discharged by defendant in violation of the agreement, he could recover, at most, only nominal damages. If he was not discharged, but only laid off because his services were not needed, he could not recover. In either event his action must fail.
It is urged that this point was determined by the former opinion, and therefore is res adjudicata. "Whatever may be our views on this question, we find it unnecessary to determine it. The former case was submitted to the jury upon the theory of a parol life contract. It now conclusively appears by this record that the officer of the defendant with whom plaintiff claims his contract was made had no authority to make it, and the court should have so instructed the jury, and directed a verdict for the defendant.
*507Reversed and new trial ordered.
Hooker, C. J., Moore and Montgomery, JJ., concurred. Long, J., did not sit.